        Case 2:19-cv-02019-KJM-EFB Document 37 Filed 01/09/20 Page 1 of 3

 1   Trenton H. Norris (CA Bar No. 164781)
     Sarah Esmaili (CA Bar No. 206053)
 2   S. Zachary Fayne (CA Bar No. 307288)
 3   David Barnes (CA Bar No. 318547)
     ARNOLD & PORTER KAYE SCHOLER LLP
 4   Three Embarcadero Center, 10th Floor
     San Francisco, CA 94111
 5   Telephone:     415.471.3100
     Facsimile:     415.471.3400
 6   trent.norris@arnoldporter.com
 7

 8                             UNITED STATES DISTRICT COURT

 9                           EASTERN DISTRICT OF CALIFORNIA

10

11   CALIFORNIA CHAMBER OF
     COMMERCE,
12
                        Plaintiff,             Civil Action No. 2:19-cv-02019-KJM-EFB
13
           v.                                  SECOND AMENDED NOTICE OF
14                                             PENDING ACTION TO PROPOSITION
     XAVIER BECERRA, IN HIS OFFICIAL           65 PRIVATE ENFORCERS
15   CAPACITY AS ATTORNEY GENERAL
     OF THE STATE OF CALIFORNIA,
16
                        Defendant.
17

18

19

20

21

22

23

24

25

26

27

28


            SECOND AMENDED NOTICE OF PENDING ACTION TO PROPOSITION 65 PRIVATE ENFORCERS
         Case 2:19-cv-02019-KJM-EFB Document 37 Filed 01/09/20 Page 2 of 3


 1          On October 17, 2019, the Notice of Pending Action to Proposition 65 Private Enforcers

 2   (“Notice of Pending Action”) was served on private enforcers in matters alleging failure to provide

 3   Proposition 65 warnings for acrylamide in foods or beverages. On October 23, 2019, after counsel

 4   for Environmental Research Center informed me that they had withdrawn and/or settled such

 5   Proposition 65 claims, I served an Amendment to Notice of Pending Action to Proposition 65 Private

 6   Enforcers (“Amendment to Notice”) on counsel for Environmental Research Center, on the

 7   California Attorney General, and counsel for Defendant-Intervenor Council for Education and

 8   Research on Toxics. Exhibit A to the Amendment to Notice contained a then-current operative list of

 9   counsel that represented Proposition 65 private enforcers in matters alleging failure to provide a

10   Proposition 65 warning for acrylamide in foods or beverages.

11          On December 27, 2019, a private enforcer named Brian Fagan filed two 60-day pre-litigation

12   notices of violation of Proposition 65 (“Notices of Violation”) for alleged failures to provide

13   Proposition 65 warnings for acrylamide in foods or beverages. Brian Fagan had not filed a 60-day

14   pre-litigation notice of violation of Proposition 65 concerning acrylamide in foods or beverages

15   before December 27, 2019.

16          Attached as Exhibit A to this Second Amended Notice of Pending Action to Proposition 65

17   Private Enforcers (“Second Amended Notice”) is a copy of the October 17, 2019 Notice of Pending

18   Action. Attached as Exhibit B to this Second Amended Notice is an updated operative list of counsel

19   that currently represent Proposition 65 private enforcers in matters alleging failure to provide
20   Proposition 65 warnings for acrylamide in foods or beverages, including counsel for Brian Fagan.

21          I certify that I have caused this Second Amended Notice to be served via FedEx, priority

22   overnight, on the following counsel identified in the December 27, 2019 Notices of Violation as

23   representing Brian Fagan:

24                  Anthony Graham
                    Graham & Associates LLP
25
                    2901 West Coast Highway, Ste. 200
26                  Newport Beach, CA 92663

27

28
                                                        -1-
               SECOND AMENDED NOTICE OF PENDING ACTION TO PROPOSITION 65 PRIVATE ENFORCERS
        Case 2:19-cv-02019-KJM-EFB Document 37 Filed 01/09/20 Page 3 of 3


 1          I further certify that I have caused this Second Amended Notice to be served via FedEx,

 2   priority overnight, on the following counsel for Defendant-Intervenor Council for Education and

 3   Research on Toxics:

 4                  Raphael Metzger
                    Scott Brust
 5                  Metzger Law Group
                    555 E. Ocean Boulevard, Suite 800
 6                  Long Beach, CA 90802
 7          I further certify that I have caused this Second Amended Notice to be served via FedEx,

 8   priority overnight, on the California Attorney General:

 9                  Xavier Becerra
10                  Attorney General of the State of California
                    1300 I Street
11                  Sacramento, CA 95814-2929

12

13   Dated: January 9, 2020                       By: /s/ Trenton H. Norris
                                                  Trenton H. Norris (CA Bar No. 164781)
14                                                ARNOLD & PORTER KAYE SCHOLER LLP
                                                  Three Embarcadero Center, 10th Floor
15                                                San Francisco, CA 94111
                                                  Tel: (415) 471-3100
16                                                trent.norris@arnoldporter.com
17

18

19
20

21

22

23

24

25

26

27

28
                                                      -2-
               SECOND AMENDED NOTICE OF PENDING ACTION TO PROPOSITION 65 PRIVATE ENFORCERS
